10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

   

P/Og/19 Page 1 of 4

Case ~19-m.o020 ep Net 1 Ey ,
McGREGOR W. SCOTT F| L E D

United States Attorney

  

ADRIAN T. KINSELLA DEC 0 22019
Assistant United States Attorney CLERK, U.S. DISTRICT COURT
501 I Street, Suite 10-100 EASTERN DISTRICT OF CALIFORNIA
Sacramento, CA 95814 ' BY ;

Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

In the Matter of the Extradition of MISC. NO.9, 19 MJ0206- cKp 4
BRANDON NATHAN TEIXEIRA |

A/K/A “KOBE COMPLAINT FOR PROVISIONAL ARREST
A/K/A “K” WITH A VIEW TOWARDS EXTRADITION

A/K/A “COLBY” (18 U.S.C. § 3184)

A/K/A “JORDAN DOUGALL”
A/K/A “RYAN PROVENCHER”
UNDER SEAL

 

 

I, the undersigned Assistant United States Attorney, being duly sworn, state on information and
belief that the following is true and correct:

1. In this matter, I represent the United States in fulfilling its treaty obligation to Canada.

2. There is an extradition treaty in force between the United States and Canada, the Treaty
on Extradition Between the United States of America and Canada, U.S.-Can., Dec. 3, 1971, 27 U.S.T.
983, as amended by the Protocol Amending the Extradition Treaty with Canada, U.S.-Can., Jan. 11,
1988, S. TREATY Doc. No. 101-17 (1990), and the Second Protocol Amending the Extradition Treaty
with Canada, U.S.-Can., Jan. 12, 2001, S. TREATY Doc. No. 107-11 (2002) (collectively, the “Treaty”).

3. The Treaty provides in Article 11 for the provisional arrest and detention of alleged
fugitives pending the submission of a formal request for extradition and supporting documents.

4. In accordance with Article 11 of the Treaty, the Government of Canada has asked the

United States for the provisional arrest of Brandon Nathan Teixeira (“Teixeira”) with a view towards his

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00206-CKD Document1 Filed 12/02/19 Page 2 of 4

extradition.

5. According to the information provided by the Government of Canada, Teixeira was
charged with first degree murder in violation of section 235 of the Criminal Code of Canada.

6. This offense was committed within the jurisdiction of Canada. A warrant for Teixeira
arrest was issued on September 6, 2018, by Judge M. Code in Surrey, within the Province of British
Columbia, Canada.

7. The warrant was issued on the basis of the following facts:

Statements of Witness A:

On the early morning of October 23, 2017, the Royal Canadian Mounted Police (“RCMP”) in
Surrey, British Columbia, received several emergency calls regarding a shooting. One of the callers
(“Witness A”) stated that she and her boyfriend, “N.K.”, both had been shot. Surrey RCMP responded
to the area where the shooting was reported to have occurred and found the victim, N.K., had died from
his wounds. An autopsy later confirmed that N.K.’s cause of death was by multiple gunshot wounds.

Surrey RCMP also found Witness A nearby suffering from gunshot wounds. Surrey RCMP also
observed bullet holes in her car. Witness A was taken to a nearby hospital where she was treated for
non-life-threatening wounds. Subsequently, Witness A reported to police that: (a) she had been with
N.K. and a person whom she knew as “Kobe” that evening; (b) she knew “Kobe” as a friend of N.K.; (c)
she saw “Kobe” holding a gun and firing it at N.K., while Witness A was sitting in her car and while
“Kobe” and N.K. were standing outside the car and talking; and (d) she then fled the scene in her car and
called 911.

On November 2, 2017, Witness A identified a photograph of Teixeira, who she knew as “Kobe,”
from a photo line-up shown to her by police, as the person who shot N.K.

Statements of Witness B:

Canadian authorities also interviewed a cooperating witness (“Witness B”), who was a source of
information relating to an organized crime group operating in Canada. Witness B told police that he had
participated with Teixeira in the planning for, and preparation of, N.K.’s murder. Witness B further told
police that Teixeira told Witness B the following: (a) shortly before N.K.’s murder, Teixeira had been

with N.K. when both of them had been fired upon; Teixeira believed this incident had been a result of

 

 
Mm & WH BD

oO CO sD DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00206-CKD Document1 Filed 12/02/19 Page 3 of 4

N.K. setting him up, and Teixeira consequently wanted to kill N.K.; (b) there was a $160,000 contract
out for the murder of N.K., which further motivated Teixeira to kill N.K.; and (c) Teixeira planned to
use his roommate’s black Jeep during the shooting, while burning a second black Jeep near the crime
scene, in an attempt to deceive police as to which vehicle was used during the murder.

Witness B also reported that he was present during Teixeira’s shooting of N.K. Witness B stated
that on the night of the shooting, he and Teixeira arranged to meet N.K. under the pretext of purchasing
fireworks from N.K. Teixeira and N.K. met in a cul-de-sac and spoke for 20-30 minutes while Witness
B hid in the Jeep Teixeira was driving. When N.K. moved to get something out of his girlfriend’s car,
Teixeira took a gun from his clothes and shot N.K. in the back, while also shooting N.K.’s girlfriend,
Witness A. N.K’s girlfriend then drove away quickly. N.K. ran toward a house, while Teixeira
continued to fire shots at him.

Eventually, Teixeira returned to the Jeep where Witness B was hiding, and the two men drove
away. They subsequently disposed of the gun that Teixeira had used during the shooting and burned the
second black Jeep as part of their plan. The two men subsequently saw in news reports that N.K. died
and his girlfriend survived.

Police Investigation:

Police determined through interviews with Avis Car Rental employees that a black Jeep
Compass had been rented on October 1, 2017, and returned on October 24, 2017 (the day following
N.K.’s killing), under the name of Teixeira’s roommate, “R.P.” Forensic analysts examined the Jeep
Compass, including extracting DNA from blood found in the interior of the vehicle. Comparison of the
DNA samples to those stored in Canadian databases confirmed that Teixeira’s DNA matched those of
the samples taken from the Jeep. Additionally, using traffic cameras, the police determined that the
burnt, black Jeep near the crime scene was not the same vehicle the suspect drove away from the crime
scene. |

Police databases checks further showed that Teixeira went by the aliases “Colby” and “Kobe,” as
he was known to Witness A. Teixeira’s aliases were further corroborated by information found on
several phones that were seized by police during the execution of a search warrant on November 3,

2017. Examination of those phones showed that R.P.’s phone contained a contact named “Brandon,”

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00206-CKD Document1 Filed 12/02/19 Page 4 of 4

who R.P. also referred to as “KOBE” in text messages with another person.

8. The offense with which Teixeira is charged is provided for in Article 2 of the Treaty.

9. Teixeira may be found within the jurisdiction of this Court in Oroville, California, residing at 30
Weedy Way.
10. | The Government of Canada has represented that it will submit a formal request for extradition

supported by the documents specified in the Treaty, within the time required under the Treaty.

11. Teixeira would likely flee if he learned of the existence of a warrant for his arrest.
WHEREFORE, the undersigned requests that a warrant for the arrest of the aforenamed person

be issued in accordance with 18 U.S.C. § 3184 and the extradition treaty between the United States and

Canada, and that this complaint and the warrant be placed under the seal of the Court, except as

disclosure is needed for its execution, until such time as the warrant is executed.

Dated: November 30, 2019 McGREGOR W. SCOTT
United States Attorney

By: KO i: LA.

ADRIAN T. KINSELLA —
Assistant United States Attorney

Sworn to before me and subscribed in my presence this 30th day of November, 2019, at

nace [ilseloer7 (ahh ld Mos

 

 

: Hon. Carolyn K. Delaney
[1°9) am U.S. MAGISTRATE JUDGE

Siam KO, Cir

 

 
